              Case
              Case2:20-mj-00563-BNW
                   2:20-mj-00563-BNW Document
                                     Document14
                                              5 Filed
                                                Filed07/16/20
                                                      07/28/20 Page
                                                               Page11of
                                                                      of33



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336/ Fax: 702.388.6418
 5   jared.l.grimmer@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00563-BNW

 9                  Plaintiff,                           Stipulation for an Order
                                                         Directing Probation to Prepare
10          v.                                           a Criminal History Report

11   JOSE MANUEL ARMENTA-LIERA,
       aka “Jose Manuel Armenda,”
12
                   Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

15   Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States

16   Attorney, counsel for the United States of America, and Kathryn C. Newman, Assistant

17   Federal Public Defender, counsel for Defendant JOSE MANUEL ARMENTA-LIERA,

18   that the Court direct the U.S. Probation Office to prepare a report detailing the defendant’s

19   criminal history.

20          This stipulation is entered into for the following reasons:

21          1.     The United States Attorney’s Office has developed an early disposition

22   program for immigration cases, authorized by the Attorney General pursuant to the

23   PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has

24

25

26
              Case
              Case2:20-mj-00563-BNW
                   2:20-mj-00563-BNW Document
                                     Document14
                                              5 Filed
                                                Filed07/16/20
                                                      07/28/20 Page
                                                               Page22of
                                                                      of33



1    extended to the defendant a plea offer in which the parties would agree to jointly request an

2    expedited sentencing immediately after the defendant enters a guilty plea.

3           2.     The U.S. Probation Office cannot begin obtaining the defendant’s criminal

4    history until after the defendant enters his guilty plea unless the Court enters an order

5    directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of

6    a defendant’s initial appearance when charged by indictment.

7           3.     The U.S. Probation Office informs the government that it would like to begin

8    obtaining the criminal history of defendants eligible for the early disposition program as

9    soon as possible after their initial appearance so that the Probation Office can complete the

10   Presentence Investigation Report by the time of the expected expedited sentencing.

11          4.     Accordingly, the parties request that the Court enter an order directing the

12   U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

13          DATED this 16th day of July, 2020.

14                                               Respectfully submitted,

15
                                                  NICHOLAS A. TRUTANICH
16                                                United States Attorney

17    /s/ Kathryn C. Newman                       /s/ Jared L. Grimmer
      KATHRYN C. NEWMAN                           JARED L. GRIMMER
18    Assistant Federal Public Defender           Assistant United States Attorney
      Counsel for Defendant JOSE
19    MANUEL ARMENTA-LIERA

20

21

22

23

24

25
                                                    2
26
              Case
              Case2:20-mj-00563-BNW
                   2:20-mj-00563-BNW Document
                                     Document14
                                              5 Filed
                                                Filed07/16/20
                                                      07/28/20 Page
                                                               Page33of
                                                                      of33



1                            UNITED STATES DISTRICT COURT
2                                 DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00563-BNW

4                   Plaintiff,                            [Proposed] Order Directing Probation
                                                          to Prepare a Criminal History Report
5           v.

6    JOSE MANUEL ARMENTA-LIERA,
       aka “Jose Manuel Armenda,”
7
                   Defendant.
8

9           Based on the stipulation of counsel, good cause appearing, and the best interest of

10   justice being served:

11          IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a

12   report detailing the defendant’s criminal history.
                      28th
13          DATED this ___ day of July, 2020.

14

15                                               HONORABLE BRENDA N. WEKSLER
                                                 UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
                                                    3
26
